           Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


UNITED STATES OF AMERICA,                        *

       Plaintiff,                                *
v.                                                          Case No.: GJH-15-322
                                                 *
HARRY CRAWFORD,
                                                 *
       Defendant.
                                                 *
*      *       *      *       *       *      *       *      *       *       *      *       *

                          MEMORANDUM OPINION AND ORDER

       Defendant Harry Crawford is currently serving a sentence of 144 months of incarceration

at the Federal Medical Center, Devens Prison Camp in Fort Devens, Massachusetts after

pleading guilty to Collection of Extension of Credit by Extortion, in violation of 18 U.S.C.

§ 894, Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371, and Health Care

Fraud, in violation of 18 U.S.C. § 1347. ECF No. 464. Pending before the Court is Mr.

Crawford’s Emergency Motion for Compassionate Release Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). ECF Nos. 566. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).

For the reasons that follow, Mr. Crawford’s Motion is granted.

I.     BACKGROUND

       On September 26, 2016, Mr. Crawford appeared for a jury trial on a total of ten counts

presented in two separate indictments. ECF Nos. 143, 146, and 305. At the end of the trial, the

jury was unable to reach a verdict on any count and a mistrial was declared by the Court. ECF

No. 314. On November 22, 2016, Mr. Crawford entered a guilty plea to three of the pending

counts: Collection of Extension of Credit by Extortion, in violation of 18 U.S.C. § 894,



                                                 1
         Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 2 of 9



Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371, and Health Care Fraud,

in violation of 18 U.S.C. § 1347. ECF No. 344. Included in the plea agreement was a nine-page

statement of stipulated facts describing conduct that Mr. Crawford acknowledged the

Government could have proved beyond a reasonable doubt at trial. ECF No. 344.

       In sum, Mr. Crawford owned and operated RX Resources and Solutions (“RXRS”), a

provider of durable medical equipment, and employed an individual named Matthew Hightower.

In 2013, Mr. Crawford approached Mr. Hightower to facilitate a loan to Mr. Crawford’s long-

time friend, David Wutoh. After Mr. Wutoh promised a significant rate of return, a loan was

arranged. However, Mr. Wutoh did not repay the funds or the increasing rates of interest, and

Mr. Crawford and Mr. Hightower began making express and implicit threats of violence in order

to induce Mr. Wutoh to repay the debt. A number of text messages containing such threats were

sent by Mr. Crawford to Mr. Wutoh and were included in the statement of facts. On or about

September 22, 2013, Mr. Wutoh was murdered. Mr. Crawford and Mr. Hightower exchanged

cryptic text messages just before and soon after the murder. On September 22, 2016, Mr.

Hightower was convicted of extorting and murdering Mr. Wutoh. ECF No. 344 at 11–16.

       Additionally, the stipulated facts detail a health care fraud scheme, wherein Mr.

Crawford, Mr. Hightower, and another individual submitted claims to Medicaid that falsely and

fraudulently sought payment for medical supplies that had not been provided, were not delivered

in the amounts billed, or had not been authorized by a doctor. Id. at 16–18. Finally, the stipulated

facts establish that Mr. Crawford did not file timely income tax returns reporting the money he

earned from RXRS for calendar years 2010 through 2013. ECF No. 344 at 18–19.

       Defendant’s sentencing hearing was held on March 28, 2017. ECF No. 445. Based on an

offense level of 38 and Defendant’s criminal history score placing him in criminal history



                                                 2
            Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 3 of 9



category II, the Court determined that Defendant’s advisory sentencing guidelines range was 262

to 327 months. ECF No. 465 at 1. The Court sentenced Defendant to a total term of 144 months

incarceration. ECF No. 476 at 2. The Court also imposed a three year term of supervised release.

Id. at 3.

        On October 1, 2020, Defendant filed an Emergency Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), citing his vulnerability to COVID-19 due to his

medical conditions. ECF No. 566. On October 27, 2020, the Government filed an Opposition.

ECF No. 571. Defendant filed a Reply on January 5, 2021. ECF No. 576.1

II.     DISCUSSION

        Asserting that he is at serious risk of becoming severely ill from COVID-19 due to his

preexisting medical conditions, Mr. Crawford moves for a reduction in his sentence for

“extraordinary and compelling reasons” pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 566.

The Court reviews the framework applicable to Defendant’s request before assessing whether

Defendant has satisfied its requirements.

        A. Governing Provisions

        Recently modified by Section 603(b) of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5238 (2018), 18 U.S.C. § 3582(c) bars courts from modifying terms of

imprisonment once imposed unless certain conditions are met. See United States v. Chambers,

956 F.3d 667, 671 (4th Cir. 2020). In relevant part, § 3582(c)(1)(A) provides that:

        the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's
        behalf or the lapse of 30 days from the receipt of such a request by the warden of
        the defendant’s facility, whichever is earlier, may reduce the term of
        imprisonment (and may impose a term of probation or supervised release with or

1
 All three briefs were filed under seal with accompanying Motions to Seal, which are granted. ECF Nos. 565, 570
and 575.

                                                        3
         Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 4 of 9



       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that–

       (i) extraordinary and compelling reasons warrant such a reduction;

       ...

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1).

       A complementary provision, 28 U.S.C. § 994(t), provides that the U.S. Sentencing

Commission, “in promulgating general policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.” See United States v. Decator, No. CCB-95-0202, 2020 WL

1676219, at *2 (D. Md. Apr. 6, 2020). The Commission has provided this description at

§ 1B1.13 of the U.S. Sentencing Guidelines, which states in relevant part that:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
       § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that–

       (1)(A) Extraordinary and compelling reasons warrant the reduction; . . .

       ....

       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.




                                                 4
          Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 5 of 9



        Application Note 1 to § 1B1.13 further details the Commission’s understanding of

“extraordinary and compelling reasons,” which includes if a defendant has been diagnosed with a

terminal illness or other serious physical or medical condition, is above the age of 65 and is in

deteriorating health due to aging, has experienced certain extenuating family circumstances, or if

“[o]ther [r]easons” arise that have been “determined by the Director of the Bureau of Prisons” to

be “extraordinary and compelling reason[s] other than, or in combination with, the reasons

described” in the Policy Statement. U.S.S.G. § 1B1.13 cmt. n.1(D). The Bureau of Prisons

(“BOP”) has offered its determination in a Program Statement numbered 5050.50 and titled

“Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.

§§ 3582 and 4205(g).”2

        Judges in this district and elsewhere have found, however, that § 1B1.13 and its

Application Note are inconsistent with the First Step Act. As Judge Chuang of this Court

explained in United States v. Mel, while § 1B1.13 “identifies certain specific scenarios under

which a sentence reduction could be warranted, it nevertheless permits a reduction based only on

meeting the broad category of ‘extraordinary and compelling reasons’” as determined by BOP.

No. TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (citing U.S.S.G. §

1B1.13(1)(A) & cmt. n.1(D)). Judge Chuang reasoned, however, that “[s]ince the First Step Act

changes the law to allow a compassionate release reduction to be granted by the Court without

input from the BOP, the pre-First Step Act references in the policy statement to determinations

by the BOP are outdated and not binding.” Id. Similarly, in United States v. Decator, Judge

Blake held that “[w]hile Sentencing Commission and BOP criteria remain helpful guidance, the

amended § 3582(c)(1)(A)(i) vests courts with independent discretion to determine whether there


2
 The Program Statement, issued January 17, 2019, is available at
https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last visited July 28, 2020).

                                                       5
          Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 6 of 9



are ‘extraordinary and compelling reasons’ to reduce a sentence.” 2020 WL 1676219 at *2

(reaching this conclusion after a careful review of the relevant provisions and recent case law).

        This Court recently found that these analyses are persuasive and therefore adopted the

same conclusions. See United States v. Lazarte, No. GJH-16-296, 2020 WL 3791977, at *3 (D.

Md. July 7, 2020). Accordingly, the Court’s consideration of sentence reduction motions follows

the three steps established by § 3582(c)(1)(A) as modified by the First Step Act. First, assuming

the defendant has exhausted administrative remedies, the Court considers whether a reduction is

warranted for extraordinary and compelling reasons, the meaning of which is a matter of the

Court’s “independent discretion.” Decator, 2020 WL 1676219, at *2. Next, the Court assesses

whether “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The applicable Policy Statement remains

§ 1B1.13, despite its partial nullification as a result of the First Step Act. Accordingly, pursuant

to the Policy Statement, the Court must find that “[e]xtraordinary and compelling reasons

warrant the reduction;”3 that “[t]he defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g);” and that “[t]he reduction is consistent

with [the Sentencing Commission’s] policy statement.” U.S.S.G. § 1B1.13. Finally,

§ 3582(c)(1)(A) provides that after considering the Policy Statement, the Court must “consider[]

the factors set forth in section 3553(a) to the extent that they are applicable.”

        B. Exhaustion of Administrative Remedies

        As noted previously, § 3582(c)(1)(A) requires that a defendant seeking a modification of

a term of imprisonment “fully exhaust[] all administrative rights to appeal a failure of the Bureau



3
 A provision of the Policy Statement not at issue here, § 1B1.13(1)(B), provides an alternative to finding
extraordinary and compelling reasons under § 1B1.13(1)(A) for Defendants who are at least 70 years old and have
served at least 30 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c).

                                                        6
         Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 7 of 9



of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Here, Mr. Crawford filed a request for compassionate release and reduction of

sentence with the Warden at the Federal Medical Center and the request was denied. ECF No.

566-1 at 2 and 4. Therefore, he has exhausted his administrative rights.

       C. Extraordinary and Compelling Reasons

       The Court next considers whether Mr. Crawford has sufficiently demonstrated

extraordinary and compelling reasons warranting a reduction of his sentence. Mr. Crawford

asserts that he has, among other conditions, Type 2 diabetes, obesity, latent tuberculosis

infection, hypertension, peripheral vascular disease, and end stage renal disease. ECF No. 566 at

3. These assertions are confirmed by his medical records, which identify these and a number of

other conditions from which Mr. Crawford suffers. ECF No. 566-1 at 7–10. The Government

acknowledges, ECF No. 571 at 16, and the Court agrees, that given his medical condition and the

increased likelihood that he could suffer a poor outcome if he were to contract COVID-19 while

in prison, Mr. Crawford circumstances are extraordinary and compelling.

       D. Additional Considerations

       Having found that Mr. Crawford has demonstrated extraordinary and compelling reasons

for release, the Court next considers whether release is appropriate under the Sentencing

Commission’s Policy Statement at § 1B1.13 and the 18 U.S.C. § 3553(a) sentencing factors.

       As noted previously, the Policy Statement directs that, to proceed with a sentence

reduction, the Court must find that “[e]xtraordinary and compelling reasons warrant the

reduction;” that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and that “[t]he reduction is consistent with [the



                                                 7
         Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 8 of 9



Sentencing Commission’s] policy statement.” U.S.S.G. § 1B1.13. To determine whether a

defendant is a danger under § 3142(g), courts consider the (1) “nature and circumstances of the

offense charged”; (2) “weight of the evidence against the person”; (3) “history and

characteristics of the person”; and (4) “nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

       With respect to the sentencing factors, § 3553(a)(1), “the nature and circumstances of the

offense and the history and characteristics of the defendant,” and § 3553(a)(2), “the need for the

sentence imposed” to further several purposes, are relevant in weighing compassionate release

motions. See United States v. Williams, No. 19-cr-284-PWG, 2020 WL 3447757, at *5 (D. Md.

June 24, 2020). The purposes listed in § 3553(a)(2) include “(A) to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense; (B) to

afford adequate deterrence to criminal conduct; (C) to protect the public from further crimes of

the defendant; and (D) to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner.” 18 U.S.C.

§ 3553(a)(2).

       Here, the Court concludes that Mr. Crawford is a danger to the community and that his

release would not be consistent with the § 3553(a)(1) factors. Mr. Crawford acknowledged

working with a co-defendant to use extortionate tactics, including serious threats of violence, to

recover money loaned to Mr. Wutoh. Mr. Wutoh was later murdered by Mr. Crawford’s

associate, Mr. Hightower. Additionally, Mr. Crawford has a previous conviction for carrying a

handgun. ECF No. 391 at 17. While the defense notes that Mr. Crawford is of advancing age and

declining health, the same appears to have been true when he committed the very serious crimes

for which he is currently serving a sentence.



                                                 8
        Case 1:15-cr-00322-GJH Document 577 Filed 01/13/21 Page 9 of 9



       In sum, based on the record, compassionate release would not be appropriate.

III.   CONCLUSION

       For the foregoing reasons, Defendant’s Emergency Motion for Compassionate Release

Pursuant to 18 U.S.C § 3582(c)(1)(A)(i), ECF No. 566, is DENIED. All Motions to Seal filed by

the parties, ECF Nos. 565, 570 and 575, are GRANTED.




Date: January 13, 2021                                    __/s/_______________________
                                                          GEORGE J. HAZEL
                                                          United States District Judge




                                              9
